Citation Nr: 0423833	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a right ear disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

The veteran's original claim in this regard was denied in 
1956.  This decision was confirmed in 1958 and again in 1966.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) that 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a right ear disorder that later caused 
right ear hearing loss.  The veteran has been represented by 
the American Cross throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In a May 2003 statement, the veteran indicated that wished to 
meet with VA decision review officer to discuss his claim.  
This has not been shown to have been accomplished.  
Additionally, in his substantive appeal, the veteran failed 
to indicate whether he wished to waive his right to a hearing 
before a Veterans' Law Judge.  This should be clarified as 
well.  

Accordingly, this case is REMANDED for the following action: 

The RO should contact the veteran and ask him 
whether he wishes to have a hearing before VA 
Regional Office hearing officer, a Veteran's 
Law Judge, or both, or neither.  Depending on 
the veteran's reply, the RO should schedule the 
requested hearing if any, or otherwise return 
the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


